DETAILED ACTION

1.  Applicant’s terminal disclaimer filed on 5/3/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application serial no. 17/375,985 has been reviewed and is accepted.
The terminal disclaimer has been recorded.

2. Applicant’s said terminal disclaimer filed on 5.3.22 is sufficient to overcome the prior rejection of record of claims 1, 3-6, 8, 10, 11 and 13-20 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 120 of copending Application No. 17/375,985 in view of EP 266466 A1 , Otebeye et al, Detela and Cattaruzzi, as evidenced by an admission in the specification at [00029] and as evidenced by VivBioCell (2021) and VivBioCell_NANT 001(2021).  

REASONS FOR ALLOWANCE

3.  The following is an Examiner's statement of reasons for allowance: 

     a.  Claims 1, 3-6, 8, 10, 11 and 13-20 are pending and are allowable.

     b.  The terminal disclaimer filed 5/3/22 over application serial no. 17/375,985		is acceptable.

     c.	The terminal disclaimer filed 3/8/22 over application serial no. 16/985,728 and application no. 16/796,226 is acceptable.

     d.  The claimed method of producing NK cells is not taught or suggested by the prior art.

     e.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644